DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on November 30, 2021.
Claims 1, 5, 11, 15-16, and 20 have been amended. Claims 4, 14, and 19 have been cancelled. No new claims have been added. Thus, claims 1-3, 5-13, 15-18, and 20 are pending and examined below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 5-13, 15-18, and 20 are allowed.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 11, and 16 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim.  Applicant argues that neither prior art references teaches or suggest an iterative nature of a conversation such that the conversation drives/advances and argument for a given route, specifically driving an argument between a user (driver) and a navigation system to step-wise convince the user of which route would be better.  Further search and consideration of Applicant’s arguments reaffirms the previous search of Coleman and Kennewick as the closest prior art for which Examiner revisited the rejection rationale in light of Applicant’s argument to the 

Regarding claim 11, independent claim 11 is an apparatus performing the identical method of independent claim 1, therefore claim 11 is also allowed for the same reason as claim 1.

Regarding claim 16, independent claim 16 is a non-transitory computer-readable medium providing method instructions to the apparatus of claim 11 that 

As no prior art teaches or suggests all elements of independent claims 1, 11, and 16, all of independent claims 1, 11, and 16’s dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661 

January 9, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661